
	
		II
		111th CONGRESS
		1st Session
		S. 1744
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Administrator of the Federal Aviation
		  Administration to prescribe regulations to ensure that all crewmembers on air
		  carriers have proper qualifications and experience, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Flight Crewmembers’
			 Training.
		2.Regulations
			(a)In
			 generalThe Administrator of the Federal Aviation Administration
			 shall prescribe regulations in accordance with this section to require each air
			 carrier that holds a certificate under part 121 of title 14, Code of Federal
			 Regulations (in this section referred to as a part 121 air
			 carrier), to develop and implement standards and methods for ensuring
			 that crewmembers have proper qualifications and experience to serve as
			 crewmembers.
			(b)Minimum
			 requirementsIn prescribing regulations under subsection (a), the
			 Administrator of the Federal Aviation Administration shall require—
				(1)each applicant
			 for a position as a crewmember on a part 121 air carrier to undergo
			 comprehensive pre-employment screening that includes an assessment of the
			 skills, aptitudes, airmanship, and suitability of the applicant for the
			 position in terms of the ability of the applicant to function effectively in
			 the operational environment of the air carrier; and
				(2)by not later than
			 the date that is 3 years after the date of the enactment of this Act, each
			 crewmember on a part 121 air carrier—
					(A)to obtain an
			 airline transport pilot certificate under subpart G of part 61 of title 14,
			 Code of Federal Regulations; and
					(B)to have
			 appropriate multi-engine aircraft flight experience, as determined by the
			 Administrator.
					(c)Time
			 requirementThe Administrator of the Federal Aviation
			 Administration shall—
				(1)issue a notice of
			 proposed rulemaking with respect to the regulations required under subsection
			 (a) not later than 180 days after the date of the enactment of this Act;
			 and
				(2)issue a final
			 rule with respect to such regulations not later than 24 months after such date
			 of enactment.
				
